Title: To George Washington from the Northampton Committee of Safety, 17 January 1776
From: Northampton Committee of Safety
To: Washington, George



May it please your Excellency
No. Hampton [Mass.]17th Janry 1776

The Gentlemen of the Navy who have been sent to this place by your Excellencys Order were permitted to go five Miles from

No. Hampton, The Towns of Hatfield & Hadley are within those Limits in the former of which Towns several Persons live who are considered as unfriendly to the Country, with which Persons those Gentlemen have already become intimate to the great Uneasiness of the People. Complaints have been made to this Committee by the Inhabitants of both the Towns abovementioned of the ill Effects of the sd Indulgence, they supposeg it in our Power to lessen it. We beg leave also to Inform your Excellency that divers Gentlemen who have been sent to this Town by the Council of this Colony & Governor Cooke of Rhode Island are confin’d to the Town. The distinction gives Uneasiness, We therefore respectfully submit it to Your Excellency whether it wou’d not be prudent to contract the Limits of those Who are allowed to go five Miles from No. Hampton that thereby the same Indulgence be shewn to all. We are Sir with great Respect Your Excellencys most obedient and most Humble Servants

⅌ Order
Seth Pomeroy
Chairman of the Committee of Safety

